                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JERRY R. KECK,

                        Plaintiff,                                       8:18CV476

        vs.
                                                                          ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                        Defendant.

       Plaintiff has submitted an Application to Proceed in District Court without Prepaying Fees
or Costs (Filing No. 2). Upon review of the request, I will waive payment of fees and grant Plaintiff
leave to proceed in forma pauperis. Accordingly,


       IT IS ORDERED that Plaintiff’s Application to Proceed in District Court without
Prepaying Fees or Costs (Filing No. 2) is granted. The Clerk of Court shall file the original
complaint and accompanying pleadings without prepayment of costs or fees.



       Dated this 9th day of October, 2018.
                                                              BY THE COURT:

                                                              s/ Michael D. Nelson
                                                              United States Magistrate Judge
